NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NORMAN E. STURDIVANT,
Claimant-Appellan,t, -
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, "
Respondent-Appellee.
2011-7001
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in 08-1762, Chief Judge Wil1iam P.
Greene, Jr.
ON MOTION
ORDER
Norrnan E. Sturdivant moves for a 60-day extension
of time, until Oct0ber 14, 2011, to file his reply brief
Upon consideration thereof
IT IS ORDERED THAT1

STURD1VANT v. DVA 2
The motion is granted
FOR THE COURT
 1 8  /s/ Jan H0rba1y
Date Jan H0rba1y
C1erk
cc: Kenneth M. Carpenter, Esq. F"_ED
A11iS0n Kidd-Mil1er, ES<1- u.s.couR'r oFAPPEALs ron
21 me FEoERALc1Rcun
S
AUG 182U11
.IAN |'l0RBAL¥
CLERK
0